United States Court of Appeals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-7066                                                            September Term, 2021
                                                                       FILED ON: MARCH 11, 2022

IN THE MATTER OF: SONYA OWENS,

SONYA OWENS,
                          APPELLANT

v.

RELIANCE PARTNERS, LLC,
                   APPELLEE


                              Appeal from the United States District Court
                                      for the District of Columbia
                                          (No. 1:19-cv-02491)


         Before: HENDERSON and JACKSON, * Circuit Judges, and GINSBURG, Senior Circuit
Judge.

                                              JUDGMENT

        This appeal was considered on the record from the United States District Court for the
District of Columbia and on the briefs of the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule
34(j). The panel has accorded the issues full consideration and has determined that they do not
warrant a published opinion. See D.C. Cir. R. 36(d). It is hereby

         ORDERED AND ADJUDGED that the judgment of the district court be affirmed.

        Sonya Owens filed a barebones bankruptcy petition seeking an automatic stay from an
eviction order Reliance Partners, LLC had obtained against her from the courts of the District of
Columbia. Not only did Owens’s petition erroneously claim she was a tenant rather than former
owner of her residence, she also failed to submit proof of any assets in her estate that could be
reorganized through bankruptcy. Realizing that Owens did not have a claim for relief, the
bankruptcy court relieved Reliance of the automatic stay, allowed the eviction to proceed, and then

*
 Circuit Judge Jackson was a member of the panel at the time the case was calendared for argument but did not
participate in this judgment.
                                                        1
dismissed Owens’s petition because she failed to file the proper mailing matrix with her petition.
Recognizing Owens has a pattern of filing questionable bankruptcy petitions, the bankruptcy court
also enjoined her from filing new petitions until the completion of the eviction. After the eviction
was completed, Owens appealed the decision to the district court, which affirmed the judgment of
the bankruptcy court.

        Owens now appeals all rulings of the bankruptcy court and the district court, to wit: the
orders (1) shortening Owens’s time to respond, (2) lifting the automatic stay, (3) denying Owens’s
motion to continue, (4) dismissing Owens’s petition, (5) denying her motion to reconsider the
dismissal, and (6) temporarily enjoining Owens from bankruptcy filings. As the district court
noted, the first three rulings are now moot. The last one, the temporary injunction, is also moot
because the period during which Owens was barred from filing elapsed upon Reliance taking
control of the disputed residence.

        The sole remaining issues, therefore, are whether the bankruptcy court (4) improperly
dismissed Owens’s petition and (5) denied her motion to reconsider. Because we do not have
jurisdiction to grant the only relief Owens sought below — return of the residence or stay of the
now executed eviction order — the dismissal order is now moot as well.

        Once Owens’s claim reached bankruptcy court, Judge Teel correctly noted that “she had
no interest in the property to reorganize.” Without an interest to reorganize, the only relief Owens
could and did seek was an injunction reinstating her ownership interest in her former residence.
Owens never argued she has a legal claim to such relief until she made her new Home Rule claim
for the first time on appeal, so the claim is forfeit. See United States v. Stover, 329 F.3d 859, 872
(D.C. Cir. 2003).

         Even if Owens had argued wrongful eviction in bankruptcy court and properly preserved
the issue, which she did not, her claim would require us to second guess the decision of the DC
Superior Court that she had no interest in the disputed property, but we have no jurisdiction to do
that per the Rooker-Feldman doctrine. See Jackson v. Off. of the Mayor of D.C., 911 F.3d 1167,
1170 (D.C. Cir. 2018) (barring “cases brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the district court proceedings commenced and inviting
district court review and rejection of those judgments” (quoting Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280, 284 (2005))); Moore v. Wells Fargo Bank, N.A., 908 F.3d 1050, 1062
(7th Cir. 2018) (rejecting plaintiff’s claims for damages because the court “would be required to
contradict directly the state court’s decisions by finding [the defendant] was not entitled to the
final judgment of foreclosure”); In re Knapper, 407 F.3d 573, 581–82 (3d Cir. 2005) (holding
bankruptcy proceeding used to attack final default judgment of foreclosure “would reduce the state
court judgments to nullities”). Accordingly, no federal court can grant Owens the relief sought,
rendering her appeal moot. See Zukerman v. USPS, 961 F.3d 431, 442 (D.C. Cir. 2020) (“A lawsuit
becomes moot when the issues presented are no longer live or the parties lack a legally cognizable
interest in the outcome.” (cleaned up)).

       We thank the court-appointed amicus, Nicole A. Saharsky, for ably assisting the court in
this matter.

                                                 2
        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The clerk is
directed to withhold issuance of the mandate herein until seven days after disposition of any timely
petition for rehearing. See D.C. Cir. Rule 41.

                                           Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk




                                                 3